Case 1:20-cr-00013-WES-PAS Document 3 Filed 02/11/20 Page 1 of 5 PagelD #: 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

UNITED STATES OF AMERICA

 

 

 

Vv. Violations:
GRANT DEVILLEZ, 18 U.S.C. § 1343 (Wire Fraud)
Defendant.
Forfeiture
INDICTMENT -. 3
The Grand Jury charges that: : _
Introduction a < en

At all times relevant to this Indictment:

Grant DEVILLEZ resided in the District of Connecticut and worked in the

1.
District of Rhode Island.
2. Décor Craft, Inc. (DCI) was a small business based in Providence, Rhode

Island that sold gift and home décor items.
3. R.K. was the founder of DCI.
4, DCI had a business bank account at Bank of America (BoA).

5. From approximately October 2015 through August 2018, DEVILLEZ was

an Accounts Payable Clerk at DCI. Asan Accounts Payable Clerk, DEVILLEZ was

responsible for paying DCI bills, including making payments to DCI vendors, and
Case 1:20-cr-00013-WES-PAS Document 3 Filed 02/11/20 Page 2 of 5 PagelD #: 4

reconciling DCI accounts.

6. DEVILLEZ had personal bank accounts in his name, including East
Hampton Savings Bank account # 8548 and Santander Bank account # 7532

7. B.B. resided in the District of Massachusetts.

8. B.B. had a personal bank account at Digital Federal Credit Union (DFCU)

 

account # 3302.
COUNTS ONE - TEN
(18 U.S.C. § 1343 -Wire Fraud)
Scheme and Artifice to Defraud
9. Beginning on a date unknown to the Grand Jury but not later than on or

about February 2, 2016, and continuing until on or about July 31, 2018, in the District of
Rhode Island and elsewhere, the defendant,
GRANT DEVILLEZ,
did knowingly and with intent to defraud, devise and intend to devise a scheme to
defraud and obtain money from DCI by means of materially false and fraudulent
pretenses, representations, and promises, knowing that they were false and fraudulent
when made, through the transmission in interstate commerce of wire communications.
Obiect of the Scheme to Defraud
10. The object of the scheme to defraud was for DEVILLEZ to defraud and
unlawfully obtain money from DCI by misappropriating funds from the DCI BoA
account for his personal use, and falsifying DCI records to prevent detection of the

misappropriation.
Case 1:20-cr-00013-WES-PAS Document 3 Filed 02/11/20 Page 3 of 5 PagelD #: 5

Manner and Means of the Scheme to Defraud

11. | While employed at DCL, in the course of his duties, DEVILLEZ regularly
prepared lists of proposed vendor payments that would be reviewed and approved by
DCI founder R.K. After approving the proposed payments, R.K. gave DEVILLEZ an
electronic access code to make the approved payments by electronic wire transfers from
the DCI BoA account.

| 12. After DEVILLEZ presented R.K. with a list of proposed payments to

vendors and received authorization to make those payments, DEVILLEZ did not make
the listed payments to DCI vendors. Instead, DEVILLEZ made a partial payment or no
payment to a vendor, and would transfer the balance of the authorized amount from
the DCI BoA account to his personal bank accounts, to his creditors to pay his bills, and
to a Massachusetts resident, B.B.

13, After making the unauthorized wire transfers, DEVILLEZ would falsify
DCT records to reflect that full payment had been made to vendors.

14. By making these unauthorized transfers and falsifying DCI records,
DEVILLEZ misappropriated approximately $302,000 from DCI.

Execution of the Scheme to Defraud

15. On or about the dates set forth below, in the District of Rhode Island and
elsewhere, for the purpose of executing the scheme and artifice to defraud, and
attempting to do so, did transmit and cause to be transmitted certain wire

communications in interstate and foreign commerce, each wire communication

 
Case 1:20-cr-00013-WES-PAS Document 3 Filed 02/11/20 Page 4 of 5 PagelD #: 6

constituting a separate count, as more particularly described below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count. | Date. | Amount 7" F'Account that Received the Wire Transfer

1 8/15/2016 = | $2,516.32 East Hampton Savings Bank account #
8548 in the name of DEVILLEZ

2 1/10/2017 | $3,479.23 East Hampton Savings Bank account #
8548 in the name of DEVILLEZ

3 8/22/2017 $4,163.52 Santander Bank account # 7532 in the name
of DEVILLEZ

4 8/25/2017 $4,652.97 DECU account # 3302 in the name of B.B.

5 10/27/2017 _| $3,785.25 DECU account # 3302 in the name of B.B.

6 3/6/2018 $3,564.29 DECU account # 3302 in the name of B.B.

7 5/18/2018 $1,985.25 Discover Bank account # 6496 in the name
of DEVILLEZ

8 5/18/2018 $2,156.55 Santander Bank account # 7532 in the name
of DEVILLEZ

9 7/31/2018 $2,456.59 Discover Bank account # 6496 in the name —
of DEVILLEZ

10 7/31/2018 $4,156.25 Santander Bank account # 7532 in the name

of DEVILLEZ

 

All in violation of Title 18, United States Code, Section 1343.

FORFEITURE ALLEGATION

Upon conviction of one or more of the wire fraud offenses alleged in Counts 1

through 10 of this Indictment, defendant DEVILLEZ shall forfeit to the United States of

America, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), all right, title, and

interest in any and all property,

real or personal, which constitutes or is derived from

proceeds traceable to violations of 18 U.S.C. § 1343, and a sum of money equal to the

total amount of proceeds obtained as a result of the offenses.

If any of the above-described forfeitable property, as a result of any act or

omission of the defendant, cannot be located upon the exercise of due diligence, has

4

 
|
Case 1:20-cr-00013-WES-PAS Document 3 Filed 02/11/20 Page 5 of 5 PagelD #: 7

been transferred, sold to, or deposited with a third party, has been placed beyond the
jurisdiction of the court, has been substantially diminished in value, or has been
commingled with other property which cannot be divided without difficulty, it is the
intent of the United States, pursuant to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C.
§ 2461(c), to seek forfeiture of any other property of said defendant(s) up to the value of
the forfeitable property described above.

All in accordance with 18 U.S.C. § 981(a)(1), as incorporated by 28 U.S.C. § 2461(c),

and Rule 32.2(a), Federal Rules of Criminal Procedure.

~ A TRUE BILL: So
ee RE ‘DACTED

AARON L. WEISMAN
United States Attorney

  

Dy ¥ANKL \ =<
“DENISE MARIE BARTON
Assistant U.S. Attorney

cm hla

 

SANDRA R. HEBERT
Assistant U.S. Attorney
Deputy Chief, Criminal Division

 

 
